DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
	Prosecution of this application has passed from examiner Juliet Switzer to examiner Fred Reynolds.

Election/Restrictions
Applicant's election with traverse of group VI (formulations) with a C3 convertase inhibitor in the reply filed on 11 March, 2022 is acknowledged.  The traversal is on the ground(s) that, as group V is a method of treatment using the formulations of group VI, they should be examined together.  This is not found persuasive because applicants have not described why the restriction requirement separating the two groups is improper.
Applicants have requested that group V be rejoined as the two groups are related.  However, the fact that the two groups have some sort of relationship doesn’t mean that it is improper to separate them into different groups.
The requirement is still deemed proper and is therefore made FINAL.

	Applicants have elected a formulation with a C3 convertase inhibitor.  A search was conducted for this invention, and references rendering it obvious were found.  As a result, claims 38, 39, 41, and 51-53 were examined, and claims 1-5, 7-16, and 24-28 were withdrawn from consideration.

Claims Status
Claims 1-5, 7-16, 24-28, 38, 39, 41, and 51-53 are pending.
Claims 51-53 are new.
Claims 1-5, 7-16, and 24-28 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 March, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 38, 39, 41, 51, and 53 are rejected under 35 U.S.C. 101 because the claims read on a judicial exception (natural phenomenon).

The Supreme Court has given a test for patent eligibility under this statute:

is the invention drawn to a process, machine, manufacture, or composition of matter?
2a)  If the claims pass the first test, does a judicial exception apply?
2b)  if a judicial exception applies, is there something beyond the judicial exception?

Applying the test:

 Applicants are claiming a formulation comprising a complement inhibitor, at least one other therapeutic, and a pharmaceutically acceptable carrier.  This is both a manufacture and a composition of matter, passing the first test.
2a)  Cazander et al (Clin. Develop. Immunol. (2012) article 534291) describes a number of plant extracts (i.e. naturally occurring compounds) that can inhibit various parts of the complement pathway (table 2, p7-9).  Habtemariam (Planta Medica (2000) 303-313) describe a number of naturally occurring TNF-α inhibitors (abstract).  Pharmaceutically acceptable carriers include such natural compounds as water and oils.  As every component of the claims can be met with a naturally occurring compound, the judicial exception of a natural phenomenon applies.
2b)  Applicants have not described any special results from combining the complement inhibitor with a second therapeutic and a carrier.  There is no description of synergy, or any effect that is more than just the combination of the effects of the components separately.  As there is a judicial exception without anything special or additional, the claims lack patent eligibility.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38, 39, 41, and 51-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
	The issue at question is if a person of skill in the art can identify a given therapeutic as a complement inhibitor.

(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  Applicants mention decay accelerating factor (DAF) (paragraph 19) and gives general classes of compounds that could be complement inhibitors (paragraphs 28, 29, 48) with a very small number of compounds (paragraph 44).  Antibodies (paragraph 46) and aptamers (paragraph 59) are mentioned.
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are claiming a formulation comprising a complement inhibitor.  This requires that the composition comprise at least one component with the functional ability to inhibit at least one molecule in the complement system.  However, applicants have not described what structural features are required to meet the functional limitations.  A person of skill in the art would be unaware of what chemical/sequence/physical features are required to meet the functional limitations.  In essence, applicants have claimed an important feature of their invention by function.  That is not sufficient to meet the written description requirement.
Cazander et al (Clin. Develop. Immunol. (2012) article 534291) described the complement pathway (fig 1, 3d page).  This pathway has close to two dozen members, although how they interact with each other is not clearly described by the reference.  It is reasonable to assume that interfering with any of these proteins will inhibit the complement pathway.
Serruto et al (Nat. Rev. Microbiol. (2010) 8 p393-399) discusses the molecular mechanisms by which bacteria evade the complement system (title).  This involves diverse strategies, and the list of compounds that is constantly growing (p393, 3d column, 4th paragraph).  This clearly shows that there are a number of compounds that inhibit various portions of the complement pathway that are yet to be discovered.  
Note that this is not limited to bacteria.  Kim et al (PLoS ONE (2014) 9(7) e101422) discusses hepatitis C virus (HCV) evasion of the complement system.  While the reference specifically discusses inhibition of C3 convertase (title), it is noted that this is not the only place in the pathway that the virus inhibits – it is inhibited at multiple steps (abstract).  In addition, this reference, published only a few years prior to applicant’s priority date, does not identify the specific compounds responsible for the inhibition of the complement system -- just the fact that the virus is capable of inhibiting it.  
In addition, Cazander et al describes a large number of extracts of natural products that inhibit various portions of the complement system (table 2, p7-9).  Note that the actual compounds that inhibit the various complement factors are not described, just the part of the plant they are found in.  This suggests that there are a large number of compounds that meet the functional limitations that are not characterized.
It is well known in the art that modifications of a compound are not necessarily predictable a priori.  Lowe (Blog “In the pipeline” entry of 30 Oct, 2013) discusses the magic methyl effect (title).  This is where the addition of a single methyl group leads to a dramatic change in activity (1st page, 1st paragraph).  
(d) representative number of samples:  Applicants discuss a relatively small number of commercially available inhibitors of various portions of the complement pathway.  However, as there are a relatively large number of places that the pathway can be inhibited at, and clearly, there are a large number of compounds that inhibit various portions of the pathway that are unknown.  
It is also not easy to take a known inhibitor and predict other inhibitors.  As noted above, Lowe discusses how minor changes can have major effects on activity and binding.  As it’s clear there is a large area of chemical space that is unexplored for effects of complement inhibition, and there are a number of structures that meet the functional limitations but have not been characterized, a person of skill in the art, given a chemical structure, would not know if it meets the functional limitations of the claims.  Because of this, the claims lack written description.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 38, 39, 51, and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cazander et al (Clin. Develop. Immunol. (2012) article 534291) with evidentiary support from Mawarti et al (Med. Arch. (2017) 71(5) p308-311).

Applicants are claiming a formulation for treatment of CHAPLE, comprising a complement inhibitor, at least one other therapeutic, and a pharmaceutically acceptable carrier.  Dependent claims describe the mechanism of the complement inhibitor and the second therapeutic.

Cazander et al teaches that extract of Aloe leaves cause reduction of C3 (table 2, p7) (i.e. inhibitor of complement via a soluble complement regulator).  This explicitly states that the leaves contain a complement inhibitor, and are removed as an extract, indicating a pharmaceutically acceptable carrier.  As evidenced by Mawarti et al, this extract also contains a component that lowers TNF-α levels (abstract).  As this does not appear to be part of the complement pathway (note fig 1 of Cazender et al, p3), this must be an additional component.  Note that, to anticipate, the reference does not need to describe the utility, merely the components of the formulation (MPEP 2122).  Thus, the extract of Cazander et al anticipates claims 38, 39, 51, and 53.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 38, 39, 41, and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Cazander et al (Clin. Develop. Immunol. (2012) article 534291) in view of Lv et al (PLoS ONE (2014) 9(1) e86692) and Li et al (Int. J. Clin. Exp. Pathol. (2014) 7(5) p2153-2162).

Applicants are claiming a formulation for treatment of CHAPLE, comprising a complement inhibitor, at least one other therapeutic, and a pharmaceutically acceptable carrier.  Dependent claims describe the mechanism of the complement inhibitor and the second therapeutic.

Cazander et al (Clin. Develop. Immunol. (2012) article 534291) describes extract of frankincense as an inhibitor of C3 convertase (applicant’s elected mechanism) for treating Crohn’s disease and ulcerative colitis (table 2, p7).  Note that, as this in the context of therapeutics, an extract (note column heading) means a pharmaceutically acceptable carrier.
The difference between this reference and the claims is that this reference does not describe the frankincense mixed with a second therapeutic.
Lv et al discusse TNF-α blocking agents to treat ulcerative colitis (title).  These were found to be safe and effective treatments for this disorder (abstract).  This reference demonstrates TNF-α blocking agents for ulcerative colitis.
Li et al discusses somatostatin in colitis (title).  Colitis caused by intestinal inflammation results in reduced somatostatin levels, and administering somatostatin analogs improved symptoms and restored tight junction protein expression (p2160, 3d paragraph).  Note that the somatostatin analog used was octreotide (p2154, 1st column, 3d paragraph).  
It is considered obvious to combine two formulations used for the same purpose (MPEP 2144.06(I)).  As all three references discuss treatment of colitis, it would be obvious to combine the formulation of Cazander et al with the TNF-α blocking agents of Lv et al and/or the octreotide of Li et al.  As all these compounds are used to treat the same disorder, and are mentioned as having efficacy, an artisan in this field would attempt this combination with a reasonable expectation of success.
Cazander et al discuss a C3 convertase inhibitor with a pharmaceutically acceptable carrier.  Lv et al discuss TNF-α blocking agents, rendering obvious a formulation combining the two.  As noted before, a rejection of a composition with an intended use just needs to show the formulation, not the intended use.  Thus, the combination of references render obvious claims 38, 39, 41, 51, and 53.
Cazander et al discuss a C3 convertase inhibitor with a pharmaceutically acceptable carrier.  Li et al discuss octreotide, rendering obvious a formulation combining the two.  Thus, the combination of references render obvious claims 38, 39, 41, 51, and 52

Conclusion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658